Citation Nr: 1752115	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  09-03 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served in the United States Army from September 1984 to October 1986.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Department of Veterans Affairs, Regional Office, located in Roanoke, Virginia (RO), which, in pertinent part, denied the claim for service connection for diabetes mellitus.  The Veteran timely appealed.

In October 2012, the Veteran testified during a hearing before the undersigned in Washington, D.C.  A copy of the hearing transcript has been associated with the claims folder. 

The Board remanded the matter for additional development in May 2013 and February 2017.  

FINDINGS OF FACT

1.  The competent medical evidence of record demonstrates that the Veteran's diabetes mellitus first manifested more than a decade after his separation from service, and the preponderance of the competent evidence is against a finding that it is otherwise related to his period of service.

2.  The preponderance of the competent evidence is against a finding that the Veteran's diabetes mellitus is proximately caused or aggravated by his service-connected hypertension disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, to include as secondary to hypertension disability, have not been met.  38 U.S.C. §§ 1110, 1112, 1116, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in July 2007 and May 2008 letters.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).   His claim was most recently re-adjudicated in a July 2017 supplemental statement of the case (SSOC).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned Veterans Law Judge in October 2012.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The record shows compliance with the Board remand directives.  Pursuant to the Board's instruction, the claims folder was undated with the Veteran's VA treatment records, he was provided with a VA examination, and VA medical opinions were obtained that addressed the etiology of his claim disorder.  The Board is satisfied there was substantial compliance with its remand orders for the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47  (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303 (b).  The chronicity provision of 38 C.F.R. § 3.303 (b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.   See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310 (2017).  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C § 7104 (a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2017).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

In this case, the Veteran seeks service connection for diabetes mellitus.  The Veteran contends that his diabetes mellitus is related to his period of service.  In the alternative, he asserts that his diabetes mellitus is secondary to his service-connected hypertension. 

The Board will first address the Veteran's claim for service connection on a direct basis prior to considering his claim on a secondary basis.  Again, the Board notes that in order to support an award of service connection on direct basis there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and medical nexus between the claimed in-service disease or injury and the current disability.  See Shedden, 381 F.3d at 1167.

Here, the medical evidence of record clearly establishes that the Veteran has diabetes mellitus.  See VA treatment records as well as the report of VA examination dated in May 2013.  However, the Board observes that the evidence of record does not show that the Veteran had diabetes mellitus in service, at separation, or until fifteen years after his discharge from service.  38 C.F.R. §§ 3.303, 3.307, 3.309. 

The Veteran's service treatment records do not show any treatment, complaints or diagnosis of diabetes mellitus during service.  The July 1986 examination report prior to separation shows the Veteran's endocrine system was evaluated as normal. At the time of the examination, the Veteran's urinalysis was negative for sugar and albumin, and laboratory blood results revealed that his glucose was level was within normal limits. On the associated medical history report, the Veteran did not mark any symptomatology that would indicate diabetes mellitus. 

In addition, the clinical evidence does not reflect, nor has the Veteran's provided lay statements to the effect that he has experienced symptoms of diabetes mellitus since service.  Significantly, it was not until July 2002, more than fifteen years after the Veteran's discharge from service do his VA treatment records show he was diagnosed with diabetes mellitus based on elevated glucose level. 

Essentially, there is no evidence of diabetes mellitus first manifesting in service, and the Veteran has not asserted (nor does the evidence of record show) that there is any continuity of symptomatology over the 15 year time span between his separation from service and the first evidence of diabetes mellitus.  See 38 C.F.R. § 3.303; see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  As such, service connection may not be established based on chronicity in service, or post- service continuity symptoms first seen in service.  38 C.F.R. §§ 3.303 (b) and 3.306; see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The competent evidence of record does not demonstrate that the Veteran's diabetes mellitus had an onset during his periods of service or within the first year after his separation from service.  In fact, it demonstrates otherwise.  Element (2), an in-service disease, has not been satisfied, and the claim fails on a direct basis. 

For the sake of completeness, the Board will also briefly address the remaining element, a medical nexus.  Here, the Board notes that there is no favorable medical nexus opinion of record which supports a direct medical link between the current diagnosis of diabetes mellitus and the Veteran's period of service.  Rather, the May 2013 VA examiner concluded that the Veteran's diabetes mellitus was less likely than not related to any incident, disease or injury during his period of service.  In support of this medical conclusion, the VA examiner noted that a review of the medical evidence did not indicate that the Veteran's diabetes mellitus had an onset during his period of service and there was no evidence of diabetes mellitus until 2002 when the Veteran's laboratory results showed elevated glucose levels.  There is no medical opinion to the contrary. 

The Veteran has not submitted any medical or scientific evidence that shows a positive association between diabetes mellitus and his period of service.  Based on the foregoing, the Board finds that element (3) a medical link between the Veteran's diabetes mellitus and his period of service has not been shown.  As such, the Board finds that service connection on a direct basis is not warranted.

Turning to the Veteran's alternative assertion - entitlement to service connection on a secondary basis, the remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that his diabetes mellitus is proximately caused or aggravated by his service-connected hypertension.  See 38 C.F.R. § 3.310. 

While the Veteran may believe he has diabetes mellitus as secondary to his service-connected hypertension, he does not have training in the medical field and the weight of the more probative medical evidence is against such a finding.  Medical professionals have commented on the likelihood that the Veteran has diabetes mellitus related to service-connected hypertension.

The record contains the medical opinions in the May 2013 and April 2017 VA medical opinion reports.  The May 2013 VA examiner concluded that it was less likely than not that the Veteran's diabetes mellitus was proximately caused by his service-connected hypertension.  In support of this medical conclusion, the VA examiner noted that a review of the medical literature did not support a link between having hypertension and then developing diabetes mellitus.  In the April 2017 VA medical opinion report, the VA examiner further concluded that the Veteran's diabetes mellitus was not proximately aggravated by his service-connected hypertension. The VA examiner again noted that medical literature does not demonstrate a link where hypertension leads to or aggravates diabetes mellitus.  The Board finds it pertinent that there is no medical opinion to the contrary. 

The Board has also considered the Veteran's own assertions regarding a possible connection between his diabetes mellitus and his service-connected hypertension.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007), the Court, in regard to varicose veins, indicated that lay evidence was to be considered competent with regard to a disease with "unique and readily identifiable features" that was "capable of lay observation."  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

In this case, the determinative issue involves a medical opinion, and there must be competent medical evidence to the effect that the claim is plausible.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Notably, the question of whether the Veteran's diabetes mellitus was caused or aggravated by his service-connected hypertension can only be answered based on diagnostic testing and medical expertise that cannot be identified by a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the Veteran's assertions are afforded little probative weight in the absence of evidence showing that the Veteran has medical training that can provide the expertise to render opinions about medical matters. In contrast, the VA examiners have opined against a finding that the Veteran's diabetes mellitus is proximately caused or aggravated by his service-connected hypertension.

In sum, the medical evidence does not show any complaints or medical findings indicative of diabetes mellitus during service or for a decade thereafter, and there is no competent medical evidence linking this finding directly to service.  See 38 C.F.R. § 3.303.  Furthermore, the weight of the medical evidence is against a finding that the Veteran's diabetes mellitus is proximately caused or aggravated by his service-connected hypertension.  See 38 C.F.R. § 3.310.  Service connection for diabetes mellitus is not warranted.


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected hypertension, is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


